COURT OF APPEALS
                                 SECOND DISTRICT OF TEXAS
                                      FORT WORTH


In the twelve (12) causes listed immediately hereunder the following was entered:

      Pursuant to and in compliance with an Order of the Supreme Court of Texas, signed
June 23, 2015, Misc. Docket No. 15-9114, it is ordered that these causes be transferred to the
Seventh Court of Appeals at Amarillo, Texas, and that the Clerk of this Court certify all orders
made in this Court, and transmit all records and papers in said causes to the Clerk of the
Seventh Court of Appeals.

CASE NUMBER            STYLE OF CASE                                                 COUNTY

 1.   2-15-182-CV      Sommer Walker v. David E. Parmer, DDS, M.D.                   Tarrant
 2.   2-15-183-CV      Frederikc W. Dobbins v. Cassandra L. Dobbins                  Tarrant
 3.   2-15-185-CV      John Randall Beam v. Glenda Hosek Beam                        Wise
 4.   2-15-186-CV      John H. Carney & Associates v. Ishfaq Ahmad                   Tarrant
 5.   2-15-185-CR      Rudy Cortinas v. State of Texas                               Tarrant
 6.   2-15-186-CR      Derek Kyle Auvenshine v. State of Texas                       Parker
 7.   2-15-187-CR      Derek Kyle Auvenshine v. State of Texas                       Parker
 8.   2-15-188-CR      Derek Kyle Auvenshine v. State of Texas                       Parker
 9.   2-15-189-CR      Derek Kyle Auvenshine v. State of Texas                       Parker
10.   2-15-190-CR      Jacqueline Elaine Smith v. State of Texas                     Tarrant
11.   2-15-191-CR      Michael D. Thomas v. State of Texas                           Tarrant
12.   2-15-192-CR      Michael D. Thomas v. State of Texas                           Tarrant

       I, DEBRA SPISAK, Clerk of the Second Court of Appeals at Fort Worth, Texas, hereby
certify that the foregoing is a true copy of this Court's Order entered June 26, 2015, transferring
the above twelve (12) causes from this Court to the Seventh Court of Appeals at Amarillo,
Texas as it appears in Minute Book volume 81, page 276.

     IN WITNESS WHEREOF, I hereby certify and affix the seal of the Second Court of
Appeals at Fort Worth, Texas this 26th day of June, 2015.


                                                    DEBRA SPISAK, CLERK
                                                    SECOND COURT OF APPEALS
                                                    FORT WORTH, TEXAS